FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   August 7, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 ANDREW WOLTERS,

               Plaintiff - Appellant,                    No. 09-1114
          v.                                             (D. Colorado)
 ALEX HUNTER, Boulder District              (D.C. No. 1:07-CV-02290-WYD-CBS)
 Attorney; TOM WICKMAN, Boulder
 Police Detective,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.



      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Proceeding pro se, Andrew Wolters appeals the district court’s dismissal of

the civil rights complaint he brought pursuant to 42 U.S.C. §§ 1983 and 1985. 1 In

the complaint, Wolters alleged he provided Defendants with information

implicating a federal agent in the murder of JonBenét Ramsey and Defendants

knowingly withheld this information. He asserted Defendants’ conduct violated

his due process rights and ultimately led to his being framed for a California bank

robbery by the federal agent.

      The district court dismissed Wolters’s complaint with prejudice,

concluding: (1) the claims against defendant Hunter in his official capacity are

barred by the Eleventh Amendment, (2) the complaint fails to state a claim

against defendant Wickman in his official capacity, and (3) the claims against

Hunter and Wickman in their individual capacities are, inter alia, barred by the

statute of limitations.

      We have reviewed the record, Wolters’s brief, and the applicable law.

Finding no reversible error, we affirm the district court’s dismissal of Wolters’s

complaint. Wolters’s motion to proceed in forma pauperis on appeal is granted.

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge

      1
       Although Wolters relied on Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971), his amended complaint does not allege
any claims against any federal officers.

                                        -2-